Per Curiam. The court reporter in this case is Carl L. Arrington. The clerk refused to docket the transcript the petitioner tendered because it did not comply with the uniform standards set forth in our per curiam dated July 7, 1986. The clerk was right in refusing the transcript. Mr. Arrington has been warned before, by letter from our clerk dated March 2, 1987, that his transcripts were not in compliance. The petitioner’s remedy is threefold. First, a complaint can be made to the judge that his court reporter is not preparing proper transcripts. A suggestion from him would probably prompt his court reporter to prepare a proper transcript. Second, a civil suit may be filed against the court reporter for damages for breach of contract and loss of the right to appeal. An alternative claim of negligence could be made. Third, a complaint may be filed with the Supreme Court Committee on Court Reporters. The Chairman is Circuit Judge Charles Eddy of Morrilton. The petitioner may seek all three remedies simultaneously, if he wishes. Motion denied without prejudice.